Per Curiam.
— It appears from the record that the appellee while in the employ of appellant received an injury by accident arising out of and in the course of his employment. The usual proceeding resulted in an award of compensation at the rate of $12.38 per week during the period of total disability, not exceeding 500 weeks.
The appellant has presented nothing for the consideration of this court. Therefore the award is affirmed, and by virtue of the statute the amount is increased five per cent.